UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2041



CHRISTOS D. DEDES,

                                              Plaintiff - Appellant,

          versus


VIRGINIA STATE BAR; JANE ALLEN FLETCHER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(MISC 98-11-3)


Submitted:   January 21, 1999             Decided:   February 3, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christos D. Dedes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christos D. Dedes appeals the district court’s order dismiss-

ing this action for failure to comply with a prefiling injunction.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we dismiss the appeal on

the reasoning of the district court.   See Dedes v. Virginia State

Bar, No. MISC 98-11-3 (E.D. Va. July 16, 1998).*   We deny leave to

appeal in forma pauperis and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 2, 1998, the district court’s records show that it was entered
on the docket sheet on July 16, 1998. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. Wilson v. Murray,
806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2